                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

THE TRAVELERS INDEMNITY COMPANY
OF CONNECTICUT,
                                                              8:19CV461
                     Plaintiff,

       vs.                                                      ORDER

WAGNER SPRAYTECH CORPORATION,

                     Defendant.


      This matter comes before the Court on the Joint Motion to Dismiss this case with

prejudice (Filing No. 24). The Court being advised in the premises, finds that such an

Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear its own attorney, expert, mediator and

vendor fees and costs.



      Dated this 18th day of February, 2020.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
